 
Exhibit 10.3



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS.  SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT AS PERMITTED UNDER
THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR AN
EXEMPTION THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL (WHICH MAY BE COUNSEL FOR THE COMPANY) IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT.
 
SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON JULY 29, 2016, (THE “EXPIRATION DATE”).
 
 
No. __________ 
 July 29, 2011

 
AUXILIO, INC.
 
WARRANT TO PURCHASE 199,800 SHARES OF
COMMON STOCK
 
FOR VALUE RECEIVED, Cambria Capital, LLC, a California limited liability company
(“Warrantholder”), is entitled to purchase, subject to the provisions of this
Warrant (the “Warrant”), from Auxilio, Inc., a Nevada corporation (“Company”),
at any time from and after the date six months after the date hereof (the
“Initial Exercise Date”) and not later than 5:00 P.M., Eastern time, on the
Expiration Date (as defined above), at an exercise price per share equal to
$1.50 (the exercise price in effect being herein called the “Warrant Price”),
199,800 shares (“Warrant Shares”) of the Company’s Common Stock (“Common
Stock”). Warrantholder has assisted the Company with a financing (the
“Financing”), and Company has agreed to issue this Warrant to Warrantholder as
part of the consideration for such assistance. The number of Warrant Shares
purchasable upon exercise of this Warrant and the Warrant Price shall be subject
to adjustment from time to time as described herein.
 
This Warrant is one of a series of Warrants of like tenor issued by the Company
in the Financing pursuant to that certain Investment Unit Purchase Agreement
dated July 29, 2011, among the Company and the Investors named therein (the
“Purchase Agreement”), and covering an aggregate of  ___________ shares of
Common Stock (collectively, the “Company Warrants”).
 
Section 1. Registration.  The Company shall maintain books for the transfer and
registration of the Warrant.  Upon the initial issuance of this Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder.
 
Section 2. Transfers.  As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration.  Subject
to such restrictions, the Company shall transfer this Warrant from time to time
upon the books to be maintained by the Company for that purpose, upon surrender
hereof for transfer, properly endorsed or accompanied by appropriate
instructions for transfer and such other documents as may be reasonably required
by the Company, including, if required by the Company, an opinion of its counsel
to the effect that such transfer is exempt from the registration requirements of
the Securities Act, to establish that such transfer is being made in accordance
with the terms hereof, and a new Warrant shall be issued to the transferee and
the surrendered Warrant shall be canceled by the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 3. Exercise of Warrant.
 
(a) Subject to the provisions hereof, the Warrantholder may exercise this
Warrant, in whole or in part, at any time after the Initial Exercise Date and
prior to its expiration upon surrender of the Warrant, together with delivery of
a duly executed Warrant exercise form, in the form attached hereto as Appendix A
(the “Exercise Agreement”) and payment by cash, certified check or wire transfer
of funds, or pursuant to a cashless exercise pursuant to Section 3(b) below, of
the aggregate Warrant Price for that number of Warrant Shares then being
purchased, to the Company during normal business hours on any business day at
the Company’s principal executive offices (or such other office or agency of the
Company as it may designate by notice to the Warrantholder).  The Warrant Shares
so purchased shall be deemed to be issued to the Warrantholder or the
Warrantholder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered (or the
date evidence of loss, theft or destruction thereof and security or indemnity
satisfactory to the Company has been provided to the Company), the Warrant Price
shall have been paid and the completed Exercise Agreement shall have been
delivered.  Certificates for the Warrant Shares so purchased shall be delivered
to the Warrantholder within a reasonable time, not exceeding three (3) business
days, after this Warrant shall have been so exercised.  The certificates so
delivered shall be in such denominations as may be requested by the
Warrantholder and shall be registered in the name of the Warrantholder or such
other name as shall be designated by the Warrantholder, as specified in the
Exercise Agreement.  If this Warrant shall have been exercised only in part,
then, unless this Warrant has expired, the Company shall, at its expense, at the
time of delivery of such certificates, deliver to the Warrantholder a new
Warrant representing the right to purchase the number of shares with respect to
which this Warrant shall not then have been exercised.  As used herein,
“business day” means a day, other than a Saturday or Sunday, on which banks in
New York City, New York are open for the general transaction of
business.  Notwithstanding the foregoing, to effect the exercise of the Warrant
hereunder, the Warrantholder shall not be required to physically surrender this
Warrant to the Company unless the entire Warrant is exercised.  The
Warrantholder and the Company shall maintain records showing the amount
exercised and the dates of such exercise.  The Warrantholder and any assignee,
by acceptance of this Warrant, acknowledge and agree that, by reason of the
provision of the paragraph, following exercise of a portion of the Warrant, the
number of Warrant Shares of this Warrant may be less than the amount stated on
the face hereof.
 
(b) Subject to the provisions hereof, the Warrantholder may effect one or more
cashless exercises by surrendering Warrants to the warrant agent or such other
agent as designated by the Company and giving written notice that the
Warrantholder wishes to effect a cashless exercise by surrendering some Warrants
without exercise, upon which the Company shall issue, or cause to be issued, to
the Warrantholder up to the number of Warrant Shares determined as follows:
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
X           =           Y x (A-B)/A
 
where:
 
X           =           the maximum number of Warrant Shares that may be issued
to the Warrantholder;
 
Y           =           the number of Warrant Shares with respect to which the
Warrant Certificates are being exercised;
 
A           =           the Market Price as of the Date of Exercise; and
 
B           =           the Exercise Price.
 
“Market Price” of a share of Common Stock on any date shall mean, (i) if the
shares of Common Stock are listed on any national securities exchange, the last
sale price of the Common Stock reported by such exchange on that date; (ii) if
the shares of Common Stock are not quoted on a any such market or listed on any
such exchange and the shares of Common Stock are traded in the over-the-counter
market, the last price reported on such day by the OTC Bulletin Board; (iii) if
the shares of Common Stock are not quoted on a any such market, listed on any
such exchange or quoted on the OTC Bulletin Board, then the last price quoted on
such day in the over-the-counter market as reported by the National Quotation
Bureau Incorporated (or any similar organization or agency succeeding its
functions of reporting prices); or (iv) if none of clauses (i)-(iii) are
applicable, then as determined by mutual agreement of the Company and the
Warrantholder; or if the Company and the Warrantholder are unable to agree on a
Market Price, either party may submit the matter to arbitration as provided in
Section 17.
 
“Date of Exercise” means the date on which the Company has received from
Warrantholder (i) the Warrant, and (ii) a written notice of election to exercise
signed by Warrantholder and indicating the number of Warrant Shares to be
purchased.
 
This rights granted herein shall not in any way limit any other remedies that a
Warrantholder may have under the Registration Rights Agreement (the
“Registration Rights Agreement”) or in any other agreement or any other remedies
that may be available pursuant to applicable law for breach by the Company of
the Registration Rights Agreement.
 
(c) Company’s Failure to Timely Deliver Securities.  If within three (3) Trading
Days after the Company’s receipt of the facsimile copy of an Exercise Notice the
Company shall fail to issue and deliver a certificate to the Warrantholder and
register such shares of Common Stock on the Company’s share register or credit
the Warrantholder’s balance account with the Depository Trust & Clearing
Corporation for the number of shares of Common Stock to which the Warrantholder
is entitled upon the Warrantholder’s exercise hereunder or pursuant to the
Company’s obligation set forth in clause (ii) below, and if on or after such
Trading Day the Warrantholder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Warrantholder of shares of Common Stock issuable upon such exercise that the
Warrantholder anticipated receiving from the Company (a “Buy-In”), then the
Company shall, within six (6) Business Days after the Warrantholder’s request
and in the Warrantholder’s discretion, either (i) pay cash to the Warrantholder
in an amount equal to the Warrantholder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) or credit such
Warrantholder’s balance account with DTC shall terminate, or (ii) promptly honor
its obligation to deliver to the Warrantholder a certificate or certificates
representing such shares of Common Stock or credit such Warrantholder’s balance
account with DTC and pay cash to the Warrantholder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Market Price on the date of exercise.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Section 4. Compliance with the Securities Act of 1933. This Warrant may only be
exercised by the Warrantholder if the Warrantholder is an “accredited investor”
as defined by Rule 501 of Regulation D.  The Company may cause the legend set
forth on the first page of this Warrant to be set forth on each Warrant, and a
similar legend on any security issued or issuable upon exercise of this Warrant,
unless counsel for the Company is of the opinion as to any such security that
such legend is unnecessary.
 
Section 5. Payment of Taxes.  The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid.  The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.
 
Section 6. Mutilated or Missing Warrants.  In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon surrender and cancellation of the mutilated Warrant, or
in lieu of and substitution for the Warrant lost, stolen or destroyed, a new
Warrant of like tenor and for the purchase of a like number of Warrant Shares,
but only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company.
 
Section 7. Reservation of Common Stock.  At any time when this Warrant is
exercisable, the Company shall at all applicable times keep reserved until
issued (if necessary) as contemplated by this Section 7, out of the authorized
and unissued shares of Common Stock, at least a number of shares of Common Stock
equal to 120% of the number of shares of Common Stock as shall from time to time
be necessary to effect the exercise of all of this Warrant then
outstanding.  The Company agrees that all Warrant Shares issued upon due
exercise of the Warrant shall be, at the time of delivery of the certificates
for such Warrant Shares, duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock of the Company.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Section 8. Adjustments.
 
(a) If the Company shall, at any time or from time to time while this Warrant is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares or issue by reclassification of its outstanding shares
of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then (i) the Warrant Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Warrant Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Warrant Shares purchasable upon exercise of this Warrant
shall be adjusted by multiplying the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which is shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above.  Such adjustments shall be made successively whenever any
event listed above shall occur.
 
(b) If any capital reorganization, reclassification of the capital stock of the
Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby each Warrantholder shall thereafter have the
right to purchase and receive upon the basis and upon the terms and conditions
herein specified and in lieu of the Warrant Shares immediately theretofore
issuable upon exercise of the Warrant, such shares of stock, securities or
assets as would have been issuable or payable with respect to or in exchange for
a number of Warrant Shares equal to the number of Warrant Shares immediately
theretofore issuable upon exercise of the Warrant, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of each Warrantholder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Warrant Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.  The Company shall not effect
any such consolidation, merger, sale, transfer or other disposition unless prior
to or simultaneously with the consummation thereof the successor corporation (if
other than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the
Warrantholder, at the last address of the Warrantholder appearing on the books
of the Company, such shares of stock, securities or assets as, in accordance
with the foregoing provisions, the Warrantholder may be entitled to purchase,
and the other obligations under this Warrant.  The provisions of this paragraph
(b) shall similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(c) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price per share of Common Stock immediately prior to such payment
date, less the fair market value (as determined by the Company’s Board of
Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date.
 
(d) An adjustment to the Warrant Price shall become effective immediately after
the payment date in the case of each dividend or distribution and immediately
after the effective date of each other event which requires an adjustment.
 
(e) In the event that, as a result of an adjustment made pursuant to this
Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.
 
(f) To the extent permitted by applicable law and the listing requirements of
any stock market or exchange on which the Common Stock is then listed, the
Company from time to time may decrease the Warrant Price by any amount for any
period of time if the period is at least twenty (20) days, the decrease is
irrevocable during the period and the Board shall have made a determination that
such decrease would be in the best interests of the Company, which determination
shall be conclusive provided however, that the Warrant Price may not be
decreased below the Market Price on the date of the execution of Purchase
Agreement.  Whenever the Warrant Price is decreased pursuant to the preceding
sentence, the Company shall provide written notice thereof to the Warrantholder
at least five (5) days prior to the date the decreased Warrant Price takes
effect, and such notice shall state the decreased Warrant Price and the period
during which it will be in effect.  Notwithstanding the foregoing, the Company
shall treat all holders of the Company Warrants equally.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Section 9. Fractional Interest.  The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant.  If any
fractional share of Common Stock would, except for the provisions of the first
sentence of this Section 9, be deliverable upon such exercise, the Company, in
lieu of delivering such fractional share, shall pay to the exercising
Warrantholder an amount in cash equal to the Market Price (determined in
accordance with Section 3(b)) of such fractional share of Common Stock on the
date of exercise.
 
Section 10. Benefits.  Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.
 
Section 11. Notices to Warrantholder.  Upon the happening of any event requiring
an adjustment of the Warrant Price, the Company shall promptly give written
notice thereof to the Warrantholder at the address appearing in the records of
the Company, stating the adjusted Warrant Price and the adjusted number of
Warrant Shares resulting from such event and setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is
based.  Failure to give such notice to the Warrantholder or any defect therein
shall not affect the legality or validity of the subject adjustment.
 
Section 12. Identity of Transfer Agent.  The Transfer Agent for the Common Stock
is Colonial Stock Transfer.  Upon the appointment of any subsequent transfer
agent for the Common Stock or other shares of the Company’s capital stock
issuable upon the exercise of the rights of purchase represented by the Warrant,
the Company will mail to the Warrantholder a statement setting forth the name
and address of such transfer agent.
 
Section 13. Notices.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given and received as hereinafter described (i) if given by personal
delivery, then such notice shall be deemed received upon such delivery, (ii) if
given by telex or facsimile, then such notice shall be deemed received upon
receipt of confirmation of complete transmittal, (iii) if given by certified
mail return receipt requested, then such notice shall be deemed received upon
the day such return receipt is signed, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one
business day after delivery to such carrier.  All notices shall be addressed as
follows: if to the Warrantholder, at its address as set forth in the Company’s
books and records and, if to the Company, at the address as follows, or at such
other address as the Warrantholder or the Company may designate by ten days’
advance written notice to the other:
 
If to the Company:


Auxilio, Inc.
26300 La Alameda, Suite 100
Mission Viejo, CA 92691
Attention:  Paul T. Anthony
Facsimile:  (949) 614-0701
 
 
 
7

--------------------------------------------------------------------------------

 


 
With a copy to:


Kirton & McConkie
60 E. South Temple, Suite 1800
Salt Lake City, UT 84111
Attention:  Alexander N. Pearson
Facsimile:  (801) 212-2006


Section 14. Registration Rights.  The initial Warrantholder (and its applicable
assignees as provided in the Registration Rights Agreement) is entitled to the
benefit of certain registration rights with respect to the shares of Common
Stock issuable upon the exercise of this Warrant as provided in the Registration
Rights Agreement.
 
Section 15. Successors.  All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.
 
Section 16. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of California, without reference to the choice of law
provisions thereof.  The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably submits to the exclusive jurisdiction of the
courts of the State of California located in Orange County and the United States
District Court for the Central District of California for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this Warrant
and the transactions contemplated hereby.  Service of process in connection with
any such suit, action or proceeding may be served on each party hereto anywhere
in the world by the same methods as are specified for the giving of notices
under this Warrant.  The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE
WARRANTHOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
Section 17. Dispute Resolution.  In the case of a dispute as to the
determination of the Market Price, the Company shall submit the disputed
determinations via facsimile to the Warrantholder.  If the Warrantholder and the
Company are unable to agree upon such determination of the Market Price within
three business days of such disputed determination being submitted to the
Warrantholder, then the Company shall, within two business days, submit via
facsimile the disputed determination of the Market Price to an independent,
reputable investment bank selected by the Company and approved by the
Warrantholder.  The Company shall cause at its expense the investment bank to
perform the determinations and notify the Company and the Warrantholder of the
results no later than ten business days from the time it receives the disputed
determinations or calculations.  Such investment bank’s determination shall be
binding upon all parties absent demonstrable error.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Section 18. No Rights as Stockholder.  Prior to the exercise of this Warrant,
the Warrantholder shall not have or exercise any rights as a stockholder of the
Company by virtue of its ownership of this Warrant.
 
Section 19. Amendment; Waiver.  Any term of this Warrant may be amended or
waived (including the adjustment provisions included in Section 8 of this
Warrant) upon the written consent of the Company and the holders of Warrants
representing at least 50.1% of the number of shares of Common Stock then subject
to all outstanding Warrants (the “Majority Holders”); provided, that (x) any
such amendment or waiver must apply to all Warrants; and (y) the number of
Warrant Shares subject to this Warrant, the Warrant Price and the Expiration
Date may not be amended, and the right to exercise this Warrant may not be
altered or waived, without the written consent of the Warrantholder.
 
Section 20. Remedies; Other Obligations; Breaches and Injunctive Relief.  The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the
Warrantholder right to pursue actual damages for any failure by the Company to
comply with the terms of this Warrant.  The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the
Warrantholder and that the remedy at law for any such breach may be
inadequate.  The Company therefore agrees that, in the event of any such breach
or threatened breach, the Warrantholder shall be entitled, in addition to all
other available remedies, an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
Section 21. Section Headings.  The section headings in this Warrant are for the
convenience of the Company and the Warrantholder and in no way alter, modify,
amend, limit or restrict the provisions hereof.
 
[Signature Page Follows]
 

 
9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 29th day of July, 2011.
 


AUXILIO, INC.






By:          /s/                                                                 
     
Name: Paul T. Anthony
Title:   Chief Financial Officer



Signature Page to
Warrant to Purchase 199,800 Shares of
Common Stock
4839-4346-9578.1
 
10

--------------------------------------------------------------------------------

 

 
APPENDIX A
 
AUXILIO, INC.
 
WARRANT EXERCISE FORM
 


To Auxilio, Inc.:


The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:
 

 
Name
 
 
 
Address
 
Federal Tax ID or Social Security No.



 
and delivered by certified mail to the above address, or electronically (provide
DWAC Instructions):
   

 
 
 
 
 
 

 
or other (specify):
 

 
 
 
 
 
 



 
and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.
 
[signatures on following page]
 

Appendix A
Warrant Exercise Form
4834-4136-3977.1
 
11

--------------------------------------------------------------------------------

 

 
Dated: ___________________, ____
 
 
 
 

--------------------------------------------------------------------------------

Signature
 
 

--------------------------------------------------------------------------------

Individual or Entity Name (and Title, if applicable)
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Address
 
 

--------------------------------------------------------------------------------

Federal Identification or Social Security No.
 
 
 
 
 
 
 
 
Note:  The signature must correspond with the name of the Warrantholder as
written on the first page of the Warrant in every particular, without alteration
or enlargement or any change whatever, unless the Warrant has been assigned.
 

--------------------------------------------------------------------------------

Signature of Spouse/Partner (if applicable)
 
 

--------------------------------------------------------------------------------

Name (please print)
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Address
 
 

--------------------------------------------------------------------------------

Federal Identification or Social Security No.
 
Assignee:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 




Appendix A
Warrant Exercise Form
4834-4136-3977.1
 
12

--------------------------------------------------------------------------------

 
